DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figure 2 discloses “Slot 214 0.4 MS” the examiner suggest changing to “Slot 214 0.5 ms” as described in paragraph 0094 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Page 34, paragraph 0098, lines 7 and 10 recite “TPRs”; the examiner suggests changing to “TPRS”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 17-19, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davydov et al. (US 2016/0223639 A1).
(1) Regarding claim 1:
Davydov discloses a method for supporting positioning of a user equipment (UE) in a wireless network performed by a first wireless entity, comprising: 

receiving one or more aggregated PRS from the one or more second wireless entities (UE 708 processes the received multiple positioning signals at 718, para. 0077), wherein each aggregated PRS comprises one or more PRS components transmitted from a same second wireless entity (the component carriers 114-1 to 114-N comprise two or more positioning signals. In the illustrated embodiment, the component carriers 114-1 to 114-N each bear a respective PRS signal or a respective instance of the same PRS signal. At least one of the PRS signals and the component carriers are quasi co-located. The nature of the quasi co-location is communicated to the receiver by a cell or eNB such as one or more than one eNB of the eNBs 104 to 109 described herein, para. 0068), wherein each PRS component transmitted from the same second wireless entity comprises a separate PRS resource associated with a contiguous frequency-domain bandwidth (component carriers 402 to 406 are aggregated or arranged to occupy a contiguous bandwidth 408, para. 0061) or comprises a plurality of frequency-domain bandwidths spanned by a single PRS resource;
processing jointly unpunctured PRS components of the aggregated PRS that are aligned in time domain (processing circuitry arranged to sample a larger bandwidth using a corresponding higher sampling frequency that, in turn, will lead to improved timing estimation resolution and improved position resolution. An embodiment that uses 
performing positioning measurements using the processed aggregated PRS from the one or more second wireless entities (the UE 708 measure OTDOA of the PRS, para. 0078); and 
transmitting location information based on the positioning measurements (Once the UE 708 has processed the positioning signals conveyed by the intra-band component carriers, the UE 708 transmits, at 720, associated OTDOA measurement information to the eNB 706, para. 0078).
(2) Regarding claim 17:
A first wireless entity configured to support positioning of a user equipment (UE) (system 1000 for realising a UE 110 as shown in figure 10) in a wireless network, comprising: 
an external interface comprising at least one wireless transceiver configured to wirelessly communicate with entities in the wireless network (Network interface 1050 comprises transceiver module 1090 as shown in figure 10, para. 0105); 
at least one memory (NVM/storage 1040 as shown in figure 10, para. 0103); and 

receive configurations, via the at least one wireless transceiver, for positioning reference signals (PRS) associated with one or more second wireless entities (Quasi co-location information is, or can be, also transmitted by the location server 702 to the UE 708 at 714. Subsequently, the intra-band multiple component carriers signal containing the positioning signals is transmitted, at 716, to the UE 708 by the eNB 706, para. 0076);  
receive, via the at least one wireless transceiver, one or more aggregated PRS from the one or more second wireless entities (UE 708 processes the received multiple positioning signals at 718, para. 0077), wherein each aggregated PRS comprise one or more PRS components transmitted from a same second wireless entity (the component carriers 114-1 to 114-N comprise two or more positioning signals. In the illustrated embodiment, the component carriers 114-1 to 114-N each bear a respective PRS signal or a respective instance of the same PRS signal. At least one of the PRS signals and the component carriers are quasi co-located. The nature of the quasi co-location is communicated to the receiver by a cell or eNB such as one or more than one eNB of the eNBs 104 to 109 described herein, para. 0068), wherein each PRS component transmitted from the same second wireless entity comprises a separate PRS resource associated with a contiguous frequency-domain bandwidth (component carriers 402 to 406 are aggregated or arranged to occupy a contiguous bandwidth 408, para. 0061) or 
process jointly unpunctured PRS components of the aggregated PRS that are aligned in time domain (processing circuitry arranged to sample a larger bandwidth using a corresponding higher sampling frequency that, in turn, will lead to improved timing estimation resolution and improved position resolution. An embodiment that uses two PRS signals carried by respective component carriers such as, for example, a pair of component carriers 114-1 and 114-2 could span 40 MHz, with a respective sampling period of25 ns and a position resolution of 7.5 m. The analogue processor 618 outputs digitized data for further processing by a digital signal processor 620, para. 0070, Davydov does not disclose the PRS are puncture, therefore the examiner interprets the PRSs are unpunctured); 
perform positioning measurements using the processed aggregated PRS from the one or more second wireless entities (the UE 708 measure OTDOA of the PRSs, para. 0078); and 
transmit. via the at least one wireless transceiver, location information based on the positioning measurements (Once the UE 708 has processed the positioning signals conveyed by the intra-band component carriers, the UE 708 transmits, at 720, associated OTDOA measurement information to the eNB 706, para. 0078).
(3) Regarding claims 2 and 18:
Davydov further discloses the first wireless entity is the UE (UE 110 as shown in figure 1) and the one or more second wireless entities comprise transmission reception points (TRPs) in a network entity (eNB 104, 106, 108, 109 as shown in figure 1) and the 
(4) Regarding claims 3 and 19:
Davydov further discloses the configurations for the PRS associated with the one or more second wireless entities are received from a location server (Location server 302 as shown in figure 3) (a location server 302 configured to transmit quasi co-location information 304 to a user equipment 306, para. 0056).
(5) regarding claims 6 and 22:
Davydov further discloses the plurality of frequency-domain bandwidths spanned by the single PRS resource are contiguous frequency-domain bandwidths (figure 5, there is shown a view 500 of intra-band component carrier aggregation in which a plurality of quasi co-located component carriers bear respective positioning signals. It can be appreciated that the positioning signals are, firstly, the same and, secondly, that every component carrier of the band bears that same signal, 114-1 to 114-N, para. 0065).
(6) Regarding claims 7 and 23:
Davydov further discloses the location information comprises the positioning measurements or a position estimation for the first wireless entity determined using the positioning measurements (UE 708 processes the received multiple positioning signals at 718, as indicated herein, once the UE 708 has processed the positioning signals 
(7) Regarding claims 8 and 24:
Davydov further discloses each PRS component from the same second wireless entity is transmitted on one or more different component carriers, bands, frequency layers, or bandwidths in a same band (as shown in figure 5, there is shown a view 500 of intra-band component carrier aggregation in which a plurality of quasi co-located component carriers bear respective positioning signals, para. 0065).

Allowable Subject Matter
Claims 33-48 are allowed.
Claims 4-5, 9-16, 20-21, and 25-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 33-48:
The present invention describes a method for supporting positioning of a user equipment (UE) in a wireless network performed by a first wireless entity, comprising: receiving configurations for positioning reference signals (PRS) associated with one or more second wireless entities; receiving one or more aggregated PRS from the one or more second wireless entities, wherein each aggregated PRS comprise one or more PRS components transmitted from a same second wireless entity, wherein each PRS and separately processing the one or more PRS components for each aggregated PRS when the PRS components are not configured with the same constraints.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Qi (US 2021/0167925 A1) discloses an improvement in and relating to positioning reference signal configuration in a telecommunication system.
Sosnin et al. (US 2021/0076359 A1) discloses a method and system for DL PRS transmission for accurate RAT-dependent NE positioning.
Guo (US 2022/0038239 A1) discloses a method and apparatus for configuring PRS resources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        3/19/2022